Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 6 and 9 - 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park, U.S. Patent Publication No. 2019/0238303.
Park teaches:

1. A method in a wireless access point (AP) for controlling medium access, the method comprising: 
	transmitting a beacon frame defining (i) a beacon header interval (BHI), and (ii) a data transmission interval (DTI) divided into a predetermined number of scheduled periods, each scheduled period containing a set of uplink allocation request sub- periods (see Fig. 5 and [0074], Beacon interval divided into BHI and DTI, the DTI contains contention based access periods (CBAPs) and service periods (SPs), the SPs and CBAPs are considered functionally equivalent as set of uplink allocation request sub-periods); 
(CBAPs are contention based access opportunities available to a client device which is considered functionally equivalent to an assigned uplink allocation request subperiod that corresponds to the client device); 
	during a current one of the scheduled periods, receiving an uplink allocation request from the client device during the assigned uplink allocation request sub-period (during a CBAP it is inherent that a device requesting access would transmit an allocation request in order to be able to send data); 
	determining an uplink allocation sub-period for the client device based on the uplink allocation request (during a CBAP it is inherent that a device requesting access would transmit an allocation request in order to be able to send data); and 
	during a next one of the scheduled periods, sending an indication of the uplink allocation sub-period to the client device (during a CBAP it is inherent that a device requesting access would transmit an allocation request in order to be able to send data, if a device were to send data, it would receive an indication that it can send data).  

2. The method of claim 1, wherein the beacon further defines, for each scheduled period within the DTI, a downlink sub-period (see Fig. 5 and [0074], Beacon interval divided into BHI and DTI, the DTI contains contention based access periods (CBAPs) and service periods (SPs), the SPs and CBAPs are considered functionally equivalent as set of uplink allocation request sub-periods).  

3. The method of claim 2, wherein the downlink sub-period is defined as a maximum downlink sub-period (see Fig. 5 and [0074], Beacon interval divided into BHI and DTI, the DTI contains contention based access periods (CBAPs) and service periods (SPs), the SPs and CBAPs are considered functionally equivalent as set of uplink allocation request sub-periods, any of the illustrated CBAPs or SPs are considered a maximum downlink sub-period).  

4. The method of claim 2, wherein sending the indication of the uplink allocation sub- period follows a downlink traffic portion of the downlink sub-period of the next scheduled period (see Fig. 5, CBAP2 follows SP2); and 
	wherein the uplink allocation sub-period follows the indication of the uplink allocation sub-period (the CBAP sections would inherently be indicated to the terminal devices in order for the terminal devices to know when to attempt contention based transmissions).  

5. The method of claim 2, further comprising:  14Agent Docket: PERO41US-P9163US00 
	during the next scheduled period, receiving uplink data from the client device during the uplink allocation sub-period (if a device is scheduled for uplink resources, a device traditionally transmits during the scheduled period, that is why uplink scheduling exists).  

6. The method of claim 5, further comprising: 
	during the next scheduled period, receiving a further uplink allocation request from the client device during the assigned uplink allocation request sub-period (the CBAP sections would inherently be indicated to the terminal devices in order for the terminal devices to know when to attempt contention based transmissions).

9. An access point (AP) comprising: 
	an antenna array (MIMO, [0002]); and 
	a controller (processor, [0022]) configured to: 
(see Fig. 5 and [0074], Beacon interval divided into BHI and DTI, the DTI contains contention based access periods (CBAPs) and service periods (SPs), the SPs and CBAPs are considered functionally equivalent as set of uplink allocation request sub-periods); 
	send, to a client device, an uplink allocation request assignment indicating an assigned uplink allocation request sub-period from the set, that corresponds to the client device (CBAPs are contention based access opportunities available to a client device which is considered functionally equivalent to an assigned uplink allocation request subperiod that corresponds to the client device);  15Agent Docket: PERO41US-P9163US00 
	during a current one of the scheduled periods, receive an uplink allocation request from the client device during the assigned uplink allocation request sub- period (during a CBAP it is inherent that a device requesting access would transmit an allocation request in order to be able to send data); 
	determine an uplink allocation sub-period for the client device based on the uplink allocation request; and during a next one of the scheduled periods, send an indication of the uplink allocation sub-period to the client device (during a CBAP it is inherent that a device requesting access would transmit an allocation request in order to be able to send data).  

10. The access point of claim 9, wherein the beacon further defines, for each scheduled period within the DTI, a downlink sub-period (see Fig. 5 and [0074], Beacon interval divided into BHI and DTI, the DTI contains contention based access periods (CBAPs) and service periods (SPs), the SPs and CBAPs are considered functionally equivalent as set of uplink allocation request sub-periods).  

(see Fig. 5 and [0074], Beacon interval divided into BHI and DTI, the DTI contains contention based access periods (CBAPs) and service periods (SPs), the SPs and CBAPs are considered functionally equivalent as set of uplink allocation request sub-periods, any of the illustrated CBAPs or SPs are considered a maximum downlink sub-period).  

12. The access point of claim 10, wherein the controller is configured to: 
	send the indication of the uplink allocation sub-period following a downlink traffic portion the downlink sub-period of the next scheduled period (see Fig. 5, CBAP2 follows SP2); and 
	wherein the uplink allocation sub-period follows the indication of the uplink allocation sub-period (the CBAP sections would inherently be indicated to the terminal devices in order for the terminal devices to know when to attempt contention based transmissions).  
	
13. The access point of claim 10, wherein the controller is further configured to: 
	during the next scheduled period, receive uplink data from the client device during the uplink allocation sub-period (if a device is scheduled for uplink resources, a device traditionally transmits during the scheduled period, that is why uplink scheduling exists).  

14. The access point of claim 13, wherein the controller is further configured to: 
	during the next scheduled period, receive a further uplink allocation request from the client device during the assigned uplink allocation request sub-period (the CBAP sections would inherently be indicated to the terminal devices in order for the terminal devices to know when to attempt contention based transmissions).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claims 1 and 9 above, and further in view of Vannithamby, U.S. Patent Publication No. 2018/0184451.
Park does not teach adjusting a CBAP time. Vannithamby teaches adjusting a CBAP time. It would have been obvious to one skilled in the art at the time of the filing to modify the teachings of Park to incorporate the known technique of adjusting a CBAP time as taught by Vannithamby in order to obtain the predictable result of efficient spectrum utilization.
The combination teaches:

7. The method of claim 1, wherein the beacon further defines, for each scheduled period, a block of unassigned allocation request time following the uplink allocation request sub-periods (see Fig. 5, Park, multiple CBAP sub-periods are scheduled); and 
	wherein the method further comprises: 
	receiving a connection request from a second client device during the unassigned allocation request time (a CBAP inherently allows for multiple devices to attempt connection); 
	adjusting the set of uplink allocation request sub-periods and the block of unassigned allocation request time (CBAP times are adjusted, [0035], Vannithamby); and 
	sending a second uplink allocation request assignment to the second client device (as shown in Fig. 5, Park, multiple CBAP sessions exist).  

8. The method of claim 7, wherein the adjusting includes expanding the set and contracting the block of unassigned allocation request time (CBAP times are adjusted, [0035], Vannithamby, any such adjustment would expand some timeframes and contract others).

15. The access point of claim 9, wherein the beacon further defines, for each scheduled period, a block of unassigned allocation request time following the uplink allocation request sub-periods (see Fig. 5, Park, multiple CBAP sub-periods are scheduled); and 
	wherein the controller is further configured to:  16Agent Docket: PERO41US-P9163US00 
	receive a beamforming request from a second client device during the unassigned allocation request time (a CBAP inherently allows for multiple devices to attempt connection, a beamforming request is inherent in any connection in a MIMO network); 
	adjust the set of uplink allocation request sub-periods and the block of unassigned allocation request time (CBAP times are adjusted, [0035], Vannithamby); and 
	send a second uplink allocation request assignment to the second client device (as shown in Fig. 5, Park, multiple CBAP sessions exist).  

16. The access point of claim 15, wherein the controller is further configured, in order to adjust the set of uplink allocation request sub-periods and the block of unassigned allocation request time, to expand the set and contract the block of unassigned allocation request time (CBAP times are adjusted, [0035], Vannithamby, any such adjustment would expand some timeframes and contract others).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any art listed on the 892 which is not specifically addressed in this action is utilized to show the state of the relevant art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216.  The examiner can normally be reached on M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463